DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 06/27/2022 has been received and considered. Claim 6 is cancelled. Claims 1-5 and 7-25 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/27/2022 has been entered.
 
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian M. Baker on 8/5/22. 
Please amend the claims as follows:
Claims 1-5 and 7-25 have been replaced with claims 1-5 and 7-25 in the attachment.
Examiner notes that the claims have been amended to overcome 112 issues.

Allowable Subject Matter
Claims 1-5 and 7-25 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
none of the prior art of record either alone or in combination discloses
claim 1 “... categorizes into sectors... excited operators of a mapped qubit Hamiltonian... based on a commutation... of the... excited operators combined with a symmetry of the mapped qubit Hamiltonian... generates... equation of motion matrices only from... excited operators... based on the sectors categorized... computes, via the quantum circuit, a molecular excited state using the equation of motion matrices”;
claim 9 “... categorizing... excited operators of a mapped qubit Hamiltonian into sectors... based on a commutation... of the... excited operators combined with a symmetry of the mapped qubit Hamiltonian... generating... equation of motion matrices only from... excited operators... based on the categorizing... computing... via the quantum circuit, a molecular excited state using the equation of motion matrices”;
claim 15 “... categorize... excited operators of a mapped qubit Hamiltonian into sectors... based on a commutation... of... excited operators combined with a symmetry of the mapped qubit Hamiltonian... generate... equation of motion matrices only from... excited operators... based on the categorization of the... excited operators into the sectors... compute... via the quantum circuit, a molecular excited state using the equation of motion matrices”;
and claim 20 “... generates... equation of motion matrices only from... excited operators of a mapped qubit Hamiltonian, based on a symmetry that is intrinsic to the mapped qubit Hamiltonian... computes, via the quantum circuit, a molecular excited state using the equation of motion matrices”;
in combination with the remaining elements, steps, or features of the claimed invention. In addition, there is no motivation to combine none of the references of the prior art of record to meet these limitations. It is for these reasons that applicant's invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding the rejections under 101, Applicant argues, (see page 8, 4th paragraph to page 13, 3rd paragraph):
 ‘… recited EoM method applied on a quantum computing device can require a lesser number of qubits and/or lesser number of evaluation of matrix elements for execution than conventional EoM methods. This can allow for rendering easier operation of quantum circuits with large numbers of gates as compared to conventional EoM methods. This also can allow for exploring more complex wavefunction ansatzes in a variational quantum eigensolver approach as compared to conventional EoM methods. See, e.g., at least paras. [0003], [0047] and [0098] of the instant application as filed. That is, the recited subject matter can facilitate an improvement to a computer itself executing such subject matter, such as to one or more classical and/or quantum components of the computer…’

Examiner's response: Applicant's argument is persuasive. Based on “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg. 50 (7 January 2019), the instant claims are viewed as not reciting an abstract idea under step 2B.
Regarding the rejections under 103, the rejections are rendered moot by the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		8/5/2022Primary Examiner, Art Unit 2146